Judgment *798reversed on the law, with costs, certiorari proceeding dismissed and the determination of the board of appeals of the village of Mamaroneek reinstated and confirmed, with ten dollars costs and disbursements. In our opinion, the evidence did not justify the court in reversing the determination of the board of appeals. (People ex rel. St. Albans-S. Corp. v. Connell, 257 N. Y. 73; People ex rel. Arseekay Syndicate v. Murdock, 265 id. 158.) Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings and conclusions will be made. Lazansky, P. J., Young, Kapper, Hagarty and Davis, JJ., concur. Settle order on notice.